Citation Nr: 1629132	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  15-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for gout. 

3. Entitlement to service connection for an eye disability, to include cataract.

4. Entitlement to service connection for diabetes mellitus. 

5. Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to February 1947.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for gout, an eye condition, diabetes mellitus, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is as likely as not related to his active service, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board grants service connection for the Veteran's bilateral hearing loss.  Such constitutes a complete grant of the benefits sought on appeal.  Accordingly, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran asserts that he has hearing loss as a result of exposure to noise during basic training and weapons qualifications.

During a June 2015 VA examination, the Veteran's puretone thresholds were noted:




500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
30 dB
25 dB
45 dB
40 dB
40 dB
LEFT
35 dB
25 dB
35 dB
30 dB
45 dB

The results of the Maryland CNC Test were 76 percent bilaterally.  Accordingly, the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2015).

The VA examiner opined that it is at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of military service.  The rationale was that the Veteran reported loud noise exposure during service including gunfire, vehicles, tools, and equipment.  The examiner also indicated that the current configuration of the Veteran's hearing loss is indicative of the permanent nature of noise-induced hearing loss. 

Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014);38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to service connection for bilateral hearing loss must be granted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In May 2015, the Veteran filed a substantive appeal (VA Form 9) indicating that he wished to be scheduled for a hearing before the Board.  Correspondence received in May 2016 specifically declined a video hearing.  The Veteran reiterated his request to "wait for a future visit by a member of the Board of Veterans' Appeals."  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103 (2015).  He should be scheduled for a hearing before the Board at a RO facility.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


